DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  However the certified copy has not been filed to the date.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 01/03/2019 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 01/03/2019 are acceptable for examination purposes.
Election/Restrictions
Applicant's election with traverse of Group I as claims 1-17 and 21-24 in the reply filed on 10/19/2020 is acknowledged.  The traversal is on the ground(s) that  claims 21-24 have to be included in group I  This is found persuasive and Group I has been modified by incorporating of claims 21-24 into Group I .As such Group I includes claims 1-18 and 21-24 and Group II includes claims  18-20 and 25-28. Examiner apologues for typographical error. However, since no arguments regarding patentable differences between modified Group II and non-elected Group II (battery and imaging apparatus) is provided, the election of modified Group I is interpreted as without traverse.
Claims Status.
This Office Action is responsive to the amendment filed on 10/19/2020. Claims 1-28 were pending.   Claims 1-28 are now pending. Claims 18-20 and 25-28 are withdrawn from as been drawn to non-elected invention.   Claims 1-17 and 21-24 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 and of U.S. Patent No. US 9,716,254. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the limitation: “each of the first concave portion and the second concave portion comprises a first concave side surface that is offset from the bottom surface by a first distance along the height direction and that extends in the length direction and the width direction of the battery” even such structural design does not expressly claimed in claim 1, :the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey
Alternatively: claims 1 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 and of U.S. Patent No. US 9,716,254 in view of US 5,415,947 to Mitsui.
Claim 1 of US 9,716,254 claims all limitations of the instant claim 1 but does not expressly recited the limitation: each of the first concave portion and the second concave portion comprises a first concave side surface that is offset from the bottom surface by a first distance along the height direction and that extends in the length direction and the width direction of the battery”. Mitsui teaches a battery cartridge having a recess for detecting misuse and/or recessed terminals (Title), wherein concave portions 80 and 82 ( Abstract, Fig. 7, 8A, 8B, col.7, para 2, ln 8-20) are formed in order to improve secure connection of terminals 38 and 36 (Fig. 7) with an external device. As appeared to the Examiner each of the first concave portion and the second concave portion comprises a first concave side surface that is offset from the bottom surface by a first distance along the height direction and that extends in the length direction and the width direction of the battery (Fig. Fig. 7, 8A, 8B). It would have been obvious to one to make each of the first concave portion and the second concave portion comprises a first concave side surface that is offset from the bottom surface by a first distance along the height direction and that extends in the length direction and the width direction of the battery in order to improve connection (electrical and mechanical) between the power supply case and an external device and reducing weight of the power supply. (See MPEP § 2143, A.).
Claim Rejections - 35 USC § 112
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 and 21-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In claim 1, it is unclear where “the terminal area positioned at a position biased to one side with respect to center lines in a width direction and the height direction” is, especially taking into account a plural” lines”.  It is also unclear how many central lines are described and where these lines are located.
Claims 2-17 and 21-24 depend from claim 1 directly and indirectly and fall therewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727